OPINION
WILSON, Justice.
This is an appeal by intervenors from an order dismissing their plea of intervention. The appeal is dismissed.
Four persons, alleging they are members of the city council of the city of Beverly Hills, filed a petition seeking a declaratory judgment involving construction of Art. 5992, Vernon’s Ann.Civ.Stat., and praying for a temporary injunction restraining defendant Mayor from conducting a hearing on charges filed against members of the council.
After the Mayor answered, four persons (alleging they were the petitioners who had filed the petition for removal of the city council members which was the subject matter of the hearing sought to be enjoined) filed the petition in intervention alleging they were class representatives. They prayed dismissal of the action for want of jurisdiction. Their plea in intervention was dismissed on motion.
The order of dismissal is not an appeal-able judgment; it is an interlocutory order. This court has no jurisdiction of the appeal. Kimmel v. Lytton, Tex.Civ.App., 371 S.W.2d 927, writ ref., and cases cited.
The appeal is dismissed.